Sears, Justice,
concurring.
I agree with the level of discipline imposed in this case, and therefore concur in the judgment. I write to explain my thoughts regarding how this Court should treat, for purposes of Standard 66, a felony committed in another state and to explain why I believe that the suspension imposed by this Court is appropriate.
This Court has recently explained that under Standard 66 a conviction of any felony authorizes discipline, but that “discipline for misdemeanor violations is limited to those crimes which relate to the lawyer’s fitness to practice law [i.e., those crimes involving moral turpitude].”4 Because Carlson’s conduct would not constitute a felony under the laws of this State, but would constitute a misdemeanor under Georgia’s most comparable crime of abandonment,5
6it is necessary to determine whether the Kentucky felony should be treated as a felony or a misdemeanor for purposes of Standard 66. I conclude that, when a member of the Bar of this State is convicted of a felony under the laws of a sister State, that crime generally should be *337treated as a felony under Standard 66.
First, as a matter of comity, the courts of this state will usually enforce the laws of another state if they are not contrary to the public policy of this State.6 Second, analyzing whether a felony committed in another state is most comparable to a felony or misdemeanor in Georgia is unnecessary and cumbersome and could serve to undermine public confidence in both the integrity of attorneys and the disciplinary process. In this regard, in In the Matter of David Wayne Williams,7 when we interpreted Standard 66 to authorize punishment for the conviction of a felony even if it did not involve moral turpitude, we stated that this interpretation of Standard 66 was “appropriate because, in general, public confidence in the integrity of an attorney is undermined by a lawyer’s conviction of a felony.”8 Because an attorney’s conviction of a felony under the laws of another State generally will undermine public confidence in the integrity of the attorney to the same extent as the attorney’s conviction of a felony in Georgia, I would adopt the general rule that a felony conviction in another State should be treated as a felony for purposes of Standard 66. I acknowledge, however, that this general rule should be subject to exceptions if compelling reasons exist to treat it as another type of offense or even as no offense at all. In this case, however, I find no public policy concerns or other compelling reasons for not treating the Kentucky felony of flagrant nonsupport as a felony for purposes of Standard 66. Accordingly, I have treated it as a felony.
I therefore turn to the appropriate level of discipline in this case. Although the State Bar seeks Carlson’s disbarment, I find that that discipline is inappropriate for two reasons. First, by amending its probation order to provide that Carlson would make “payment toward licenses in Michigan and Georgia which were administratively suspended for non-payment of dues,” the Kentucky court that sentenced Carlson has implicitly expressed its opinion that disbarment is not warranted. Second, relying on the American Bar Association’s Standards for Imposing Lawyer Sanctions (1991),9 this Court has viewed physical and mental disabilities or impairments as mitigating factors in disciplinary proceedings.10 In this case, Carlson’s disabling alcoholism and his diagnosed severe psychiatric disorder are mitigating factors because they have affected Carlson’s ability to function and earn a living.
*338Without diminishing the seriousness of Carlson’s offense or the harm that it has caused to his minor children and his former spouse, I find, for the foregoing reasons, that the level of discipline imposed by this Court is appropriate.

 In the Matter of David Wayne Williams, 266 Ga. 132, n. 1, 133, n. 4 (464 SE2d 816) (1996).


 Georgia has no crime of flagrant nonsupport, and the most comparable Georgia crime, abandonment, would be a misdemeanor under the facts of Carlson’s case. See OCGA § 19-10-1.


 University of Iowa Press v. Urrea, 211 Ga. App. 564 (440 SE2d 203) (1993).


 266 Ga. 132 (464 SE2d 816) (1996).


 Id. at 133, n. 4.


 See ABA Standard 9.32 (h).


 In the Matter of Marc H. Wittes, 267 Ga. 52 (472 SE2d 429) (1996); In the Matter of Linell A. Bailey, 267 Ga. 370 (478 SE2d 131) (1996).